DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Amendment
Claims 1-2 are currently amended. Claims 1-3 are currently pending and examined below. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a database-and receive” in lines 9-10.  The Examiner suggest removing the hyphen. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “said bi-directional communication system configured to enable bidirectional communication between the server, at least one fuel dispenser to enable said server to receive input data from said at least one fuel dispenser[[,]] and said database to enable said server to transmit discounted retail gas prices to said fuel dispenser[[,]] and a control signal that enables said fuel dispenser up to purchaser’s account balance”.  The Examiner suggests amending to add a “at least one fuel dispenser to enable said server to receive input data from said at least one fuel dispenser” and “and said database to enable said server to transmit discounted retail gas prices to said fuel dispenser”. The Examiner also suggests adding a comma between “and said database to enable said server to transmit discounted retail gas prices to said fuel dispenser” and “and a control signal that enables said fuel dispenser up to purchaser’s account balance”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “corresponding to-the location” in line 11 of page 3 of the claims. The Examiner suggest removing the hyphen. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a bi-directional communication system.” However, the specification fails to reasonably convey what a bi-directional communication system is and what it entails. The only mention of bi-directional in the specification is in terms of bi-communication communication links 31, 33, and 35 (see Applicant’s specification US 2019/0016585). Under the broadest reasonable interpretation, a communication link is not a system. A system is a concrete thing that consists of parts, devices, or a combination of devices (e.g., computers, telephones, vehicles, hard drives, diesel engines, or automatic transmissions)1. The bi-directional communication links are not described in the specification as being systems. Therefore, the claims fail to comply with the written description requirement. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “subscriber information”. However, the specification fails to reasonably convey what information is considered subscriber information. Thus, the claims cover all subscriber information, both known and unknown. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see MPEP 2163.03(v)). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (see MPEP 2163)(I)). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed" (see MPEP 2163 (II)). Since the specification describes “subscriber information” as a broad genus claim with no evidence that the genus is contemplated, 
Claim 1 recites the limitations “retail price” and “current retail price”. However, the speciation fails to reasonably convey the difference between a retail price and a current retail price. The specification is completely silent with regards to what a “current retail price” is and how it is determined or calculated. The only mention of “current” in the specification is in terms of a “current retail gas component”, and not “current retail price”. The Examiner respectfully requests Applicant to point to the exact portion(s) of the specification that reasonably convey a “current retail price”. The dependent claims are also rejected based on their dependency.
Claim 2 recites the limitation of “wherein said server is configured to enable bidirectional communication with smart phones to enable consumers to access said server and set up an account and electronically pay a subscription fee and become a subscriber to participate in the gas discounted subscription system.” However, the claims cover all ways of paying using a smart phone, both known and unknown. There is no evidence that the specification contemplates a more generic method. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed genus (see MPEP 2163 and LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)). 
Additionally, the specification is completely silent with regards to the server configured to enable a bidirectional communication with smartphones to enable consumer to access said server and set up an account and electronically pay a subscription fee. While ¶ 21 of the published specification states that consumers may download a software application on their smart phone which enables access to the central server by way of the Internet to pay the subscription fee, the . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said bi-directional communication system” in line 15. However, there is not previous mention of a bi-directional communication system. The Examiner suggests amending to recite “a bi-directional communication system” to overcome this rejection. The dependent claims are also rejected based on their dependency. 
b.	Claim 1 recites “subscriber information”. However, it is unclear what information is covered by subscriber information. Is “subscriber information” a purchaser’s account number, credit card information, a location of the fuel dispenser where the credit card is swiped, or is it something else?  “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency. 
c.	Claim 1 recites the limitation “receive input data from at least one fuel dispenser and purchaser account data from a database”. However, it is unclear if this is the same or different database than the one previously mention in the limitation “a server configured to communicate with at least one fuel dispenser and purchaser account data from a database”. The dependent claims are also rejected based on their dependency. 
d.	Claim 3 recites the limitation "said smart phone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
e.	Claim 1 recites the limitations “retail price” and “current retail price”. However, it is unclear what the difference is between them. The specification fails to provide further clarification. The dependent claims are also rejected based on their dependency.
f.	Claim 1 recites the limitation “where the credit card is swiped”. However, there is no previous limitation of swiping a credit card for there to be a limitation where the credit card is already swiped. The dependent claims are also rejected based on their dependency.
g.	Claim 1 recites the limitation “receiving input data including credit card information including the purchaser’s account number, whether the consumer is a subscriber and the location of the fuel dispenser where the credit card is swiped”. However, the wording of the claim renders the underlined portion unclear. Is the underlined limitation attempting to determine if a consumer is a subscriber and also determine a location of the fuel dispenser? Therefore, the metes and bounds of the claim is unclear. The dependent claims are also rejected based on their dependency.
h.	Claim 1 recites the limitation "the location of the fuel dispenser" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected based on their dependency.
i.	Claim 1 recites the limitation "the locations of participating retail gas stations" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected based on their dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites the following limitations (underlined limitations are considered additional elements and limitations not underlined describe the abstract idea): 
A gas discount subscription system for use at participating retail gas stations for providing discounts to subscribers on a retail gas price based upon a predetermined-discount on a wholesale price component of the retail gas price at participating retail gas stations, the system comprising: at least one fuel dispenser having an input device for receiving input data including credit card information including the purchaser's account number, whether the consumer is a subscriber and the location of the fuel dispenser where the credit card is swiped; a server configured to communicate with at least one fuel dispenser and a database-and receive input data from at least one fuel dispenser and purchaser account data from a database, said bi-directional communication system configured to enable bidirectional communication between the server, at least one fuel dispenser to enable said server to receive input data from said at least one fuel dispenser and said database to enable said server to transmit discounted retail gas prices to said fuel dispenser and a control signal that enables [the purchase of fuel] said fuel dispenser up to purchaser's account balance, said bi-directional communication system also configured to enable bidirectional communication between server and said database to enable said server to receive purchaser account information, subscriber information, the locations of participating retail gas stations, said database configured to store purchaser account information, subscriber information, the locations of participating retail gas stations, and the retail gas prices and wholesale price components and the discounted wholesale price components of said retail gas prices at said participating retail gas stations; and wherein said server is configured to receive said input data corresponding to the location of the fuel dispenser where the credit card is swiped, said server also configured to obtain a wholesale price component of the retail gas price at said fuel dispenser and the discounted wholesale price component from said database corresponding to-the location of said fuel dispenser where the credit card was swiped, wherein said server is programmed to calculate a discounted retail gas price based on the current retail price at said fuel dispenser and the discounted wholesale price component stored in said database at the location of said fuel dispenser where said credit card is swiped and transmit the control signal that enables said fuel dispenser to deliver gas up to subscriber's account balance to enable oil companies to provide discounts on the retail price of gas based upon a discounted wholesale price component of the retail gas price. 
Under the broadest reasonable interpretation, the claim recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
“[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claim also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
 are merely used as tools, in their ordinary capacity as tools to perform the abstract idea. The additional elements of amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “at least one fuel dispenser having an input device for” and “where the credit card is swiped” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no 
In Step 2B, the additional elements of “at least one fuel dispenser having an input device for” and “where the credit card is swiped” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 2 of US 2013/0006776 A1, ¶ 2 of US 2007/0145120 A1, ¶ 2 of US 2008/0126213 A1, ¶ 52 of US 2006/0190129 A1, ¶ 6 of US 2006/0074766 A1, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
“enable bidirectional communication with smart phones” and “electronically.” However, in both Step 2A Prong Two and in Step 2B, the additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 3 recites the additional elements of “said smart phone”. However, in both Step 2A Prong Two and in Step 2B, the additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racusin (US 2016/0055467 A1) (hereinafter “Racusin”), in view of Cox et al. (US 2013/0198074 A1) (hereinafter “Cox”), in further view of Pulley (US 2018/0005258 A1) (hereinafter “Pulley”), in further view of Nicholson (US 2001/0049626 A1) (hereinafter “Nicholson”).

As per Claim 1, Racusin discloses A gas discount subscription (Pulley teaches “subscription” in at least Abstract) system for use at participating (Cox teaches “participating” in at least ¶¶ 14 and 18) retail gas stations for providing discounts to subscribers (Pulley teaches “subscribers” in at least Abstract) on a retail gas price (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) based upon a predetermined-discount on a wholesale price component of the retail gas price at participating (Cox teaches “participating” in at least ¶¶ 14 and 18) retail gas stations, the system comprising (Racusin discloses the limitations not underlined in at least the Abstract. Also see citations below.): 
at least one fuel dispenser having an input device for receiving input data including credit card information including the purchaser's account number (Pulley teaches “at least one fuel dispenser having an input device for receiving input data including credit card information including the purchaser's account number” in at least Abstract and ¶¶ 31-32), 
whether the consumer is a subscriber and the location of the fuel dispenser where the credit card is swiped (Pulley teaches “whether the consumer is a subscriber […] fuel dispenser where the credit card is swiped” in at least Abstract and ¶¶ 31-32. Cox teaches “and the location of the [fuel dispenser]” in at least ¶ 5); 
a server configured to communicate with at least one fuel dispenser and (Pulley teaches “at least one fuel dispenser and” in at least Abstract and ¶ 34) a database-and receive input data from at least one fuel dispenser (Pulley teaches “from at least one fuel dispenser” in at least Abstract and ¶ 34) and purchaser account data from a database (Racusin discloses the limitations that are not underlined in at least ¶ [0051] “Once a commodity discount card or discount pass used for a purchase at a retail gasoline station, for example, the magnetic strip on the purchaser's commodity discount card is read by a POS terminal 104, 106 and 108. Alternatively, the bar code may be read by a conventional bar code reader at the POS terminal 104, 106 and 108 The POS terminal 104, 106 and 108 transmits information from the magnetic strip on the commodity discount card or the discount pass to the central server 102 which includes the an account number and may include the current credit balance in dollars and gallons and the discount price per gallon. Alternatively, the current balance and discount price may be stored on a remote server (not shown) accessible by said central server 102.” Also see at least ¶¶ 52-53, 55-56, 59, Claim 1, and citations below.); 
said bi-directional communication system configured to enable bidirectional communication between the server (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 55, Figure 1, and citations above.), 
at least one fuel dispenser to (Pulley teaches “at least one fuel dispenser to” in at least Abstract and ¶ 34) enable said server to receive input data from said at least one fuel dispenser (Pulley teaches “from said at least one fuel dispenser” in at least Abstract and ¶ 34) and (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 51-53, 55, and citations above.)
said database to enable said server to transmit discounted retail gas prices to said fuel dispenser (Pulley teaches “to said fuel dispenser” in at least Abstract and ¶ 34) and (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 51-53, 55, and citations above.)
a control signal that enables said fuel dispenser (Pulley teaches “fuel dispenser” in at least Abstract and ¶ 34) up to purchaser's account balance (Racusin discloses the limitations that are not underlined in at least ¶ 58 and citations above.), 
said bi-directional communication system also configured to enable bidirectional communication between server and said database to enable said server to receive purchaser account information, subscriber information (Pulley teaches “subscriber information” in at least the Abstract), the locations of participating retail gas stations (Cox teaches “the locations of participating retail gas stations” in at least ¶ 5), and the retail gas prices (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) and wholesale price 2components and the discounted wholesale price components of said retail gas prices (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) at said participating (Cox teaches “participating” in at least ¶ 5) retail gas stations (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 51-53, 55-56, and citations above.); 
said database configured to store purchaser account information, subscriber information (Pulley teaches “subscriber information” in at least the Abstract), the locations of participating retail gas stations (Cox teaches “the locations of participating retail gas stations” in at least ¶ 5), and the retail gas prices (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) and wholesale price components and the discounted wholesale price components of said retail gas prices (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) at said participating (Cox teaches “participating” in at least ¶ 5) retail gas stations (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 51-53, 55-56, and citations above.); and 
wherein said server is configured to receive said input data corresponding to the location of the fuel dispenser where the credit card is swiped (Cox teaches “wherein said server is configured to receive said input data corresponding to the location” in at least ¶ 5. Pulley teaches “of the fuel dispenser where the credit card is swiped” in at least the Abstract), 
said server also configured to obtain a wholesale price component of the retail gas price (Nicholson teaches “retail gas price” in at least Abstract, ¶¶ 7 and 20-21) at said fuel dispenser (Pulley teaches “at least said fuel dispenser” in at least the Abstract) and the discounted wholesale price component from said database corresponding to-the location of said fuel dispenser where the credit card was swiped (Cox teaches “corresponding to-the location of” in at least ¶ 5. Pulley teaches “where the credit card was swiped” in at least the Abstract.). (Racusin discloses the limitations that are not underlined in at least ¶¶ 47, 51-53, 55-56, and citations above.), 
wherein said server is programmed to calculate a discounted retail gas price based on the current retail price (Nicholson teaches “current retail price” in at least Abstract, ¶¶ 7 and 20-21) at said fuel dispenser (Pulley teaches “at said fuel dispenser” in at least the Abstract) and the discounted wholesale price component stored in said database at the location of said fuel dispenser where said credit card is swiped and (Cox teaches “at the location of” in at least ¶ 5. Pulley teaches “said fuel dispenser where said credit card is swiped” in at least the Abstract.). (Racusin discloses the limitations that are not underlined in at least ¶¶ 34, 38, 54. Also see citations above.)
transmit a the control signal that enables said fuel dispenser (Pulley teaches “said fuel dispenser” in at least the Abstract) to deliver gas up to subscriber's (Pulley teaches “subscriber’s” in at least the Abstract) account balance to enable oil companies to provide discounts on the retail price of gas (Nicholson teaches “retail price of gas” in at least Abstract, ¶¶ 7 and 20-21)based upon a discounted wholesale price component of the retail gas price (Nicholson teaches “of the retail gas price” in at least Abstract, ¶¶ 7 and 20-21) (The Examiner notes that the limitation “to enable oil companies to provide discounts on the retail price of gas based upon a discounted wholesale price component of the retail gas price” is merely intended use language and/or nonfunctional descriptive material that is given little to no .
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the discount system which provides consumers with a discount on the wholesale price component of a retail gas price as disclosed by Racusin, by combining the concept of providing discounted gas prices only at participating gas station locations as taught by Cox, because doing so would incentivize users to visit participating gas stations over other gas stations in order to obtain a discount on the price of gas. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/Cox as modified above, by combining the fuel discount membership program and the fuel dispenser that receives credit card information as taught by Pulley, because doing so would enable users of the fuel discount membership program to receive discounts on the price of fuel. The combination would also enable a user to swipe their credit card at the fuel dispenser instead of walking into the gas station. The combination would thus make it easier and quicker to purchase fuel. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/Cox/Pulley as modified above, by combining the discount on the retail gas price as taught by Nicholson, because doing 
 
As per Claim 2, Racusin discloses wherein said server is configured to enable a bidirectional communication with smart phones to enable consumers to access said server and set up an account and electronically pay a subscription fee and become a subscriber to participate in the gas discount subscription system (Racusin discloses the limitations not underlined in at least ¶ 40. Pulley teaches the limitation “and electronically pay a subscription fee and become a subscriber to participate in the gas discount subscription system” in at least Abstract and ¶¶ 8-9, 17, 23, 30, 42.). It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/Cox as modified above, by combining the paying of a subscription fee in order to obtain discounts on the price of fuel as taught by Pulley, because doing so would enable users to receive discounts on the price of fuel. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racusin in view of Cox, in view of Pulley, in view of Nicholson, in further view of Williams et al. (US 2014/0278056 A1) (hereinafter “Williams”).


wherein said system is configured to enable a plurality of participating retail gas stations and their discounted price per gallon to be displayed on said smart phone. 
However, in the same field of endeavor, Williams teaches wherein said system is configured to enable a plurality of participating retail gas stations and their discounted price per gallon to be displayed on said smart phone (¶ 4 “One or more fuel prices and corresponding locations may be displayed as the ‘best’ prices or ‘good’ prices nearby.” ¶ 39 “The mobile application executing on a mobile computing device provides for displaying, on a map and/or a list, indicators of fuel prices and fuel providers within a particular proximity.” ¶ 42 “certain embodiments may allow a user to search for fuel providers that provide discounted prices for cash-paying customers. In addition or in the alternative, some embodiments may provide for selectivity, differentiation, and display of different fuel prices based on membership, registration, and/or affinity with a business. Thus, certain embodiments may allow a user to search for fuel providers that are membership-only providers, that provide rewards/discount programs, and/or that provide specific fuel that the user deems more desirable than others (e.g., fuel that includes certain additives.)”. Also see at least Figure 7. ). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/Cox/Pulley/Nicholson as modified above, by combining the mobile application that displays fuel prices of participating retail gas stations, because doing so would facilitate saving of money, time, and effort (Williams, ¶ 40). The combination would enable users to determine which retail gas station provides the cheapest gas. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
18.	Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: Applicant argues the 112a rejection of paragraph 6a. 
	
In response, the Examiner respectfully disagrees. As explained above, the only mention of bi-directional in the specification is in terms of bi-communication communication links 31, 33, and 35 (see Applicant’s specification US 2019/0016585). Under the broadest reasonable interpretation, a communication link is not a system. A system is a concrete thing that consists of parts, devices, or a combination of devices (e.g., computers, telephones, vehicles, hard drives, diesel engines, or automatic transmissions)2. The bi-directional communication links are not described in the specification as being systems. Therefore, the claims fail to comply with the written description requirement.

Argument B: Applicant argues that the claim 2 does not cover all methods of paying using a smartphone and cites various paragraphs of PCT/2018/040020. 

	In response, the Examiner respectfully disagrees. Applicant is attempting to import limitations from the specification into the claims. “Though understanding the claim language maybe aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (see MPEP 2111.01). Therefore, the claims still do not comply with the written description requirement. 

Argument C: “It is respectfully submitted that the claimed ‘server’ is recited as a special purpose device. […] As set forth in the Guidance, ‘an additional element that implements a judicial exception with or uses a judicial exception in conjunction with a particular machine or manufacture, are indicative that an additional element… may have integrated the judicial exception into a practical application. In this case, the special purpose ‘server’ uses the judicial exception with fuel dispenser and more particular are to control signal that enables the fuel dispenser to deliver gas up to subscriber’s account balance. […] As such, it is respectfully submitted that the ‘practical application’ … use(s) the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claims are patent-eligible because the server is a special purpose computer and that the fuel dispenser is a particular machine, the Examiner respectfully disagrees. “The courts have found that some computerized systems implementing abstract ideas do not add significantly more to the abstract idea. Thus, providing a programmed computer does not automatically satisfy a ‘particular machine’ for this analysis” (see p. 4 of Subject Matter Eligibility Worksheet). “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility” (see MPEP 2106). “An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable”) (see p. 5 of Intellectual Ventures I LLC v. Capital One Financial (Fed Cir. 2015)).
 The claims here merely invoke the additional elements (e.g., the fuel dispenser and server) as tools to perform the abstract idea. The fuel dispenser and server are being used in their ordinary capacity. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP 2106.05(f)(2)). 
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. 
With regards to preemption, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. The Examiner notes that judicial exception are still exceptions despite their novelty (see July 2015 Update). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Roy et al. (US 2006/0086787) teaches the concept of storing information associated with at least one purchaser in a database. The information may include discount or rate information to be applied when calculating charges for purchase of fuel. 

c.	Rahhal (US 2016/0063531) teaches the concept of providing prepaid subscribers with discounted rates at a variety of service providers such as gas stations. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See slide 1.8 of https://www.uspto.gov/video/cbt/101introduction/
        2 See slide 1.8 of https://www.uspto.gov/video/cbt/101introduction/